Citation Nr: 0812560	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO. 05-35 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for major depression. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from February 1986 to 
May 1986. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2002 and March 2004 rating 
decisions of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for major depression. 

The record indicates that although the veteran also 
originally sought service connection for post-traumatic 
stress disorder (PTSD), he withdrew the claim from appellate 
consideration in February 2006. 

The Board remanded the instant claim in July 2006 and 
September 2007 for further development. 

This case is now ready for appellate review. 


FINDING OF FACT

The preponderance of the competent medical evidence of record 
does not link the veteran's major depression to any incident 
of active service.


CONCLUSION OF LAW

Major depression was not incurred in or aggravated by 
service.38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2007). 




REASONS AND BASES FOR FINDING AND CONCLUSION

        Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
veteran is expected to provide; and (4) must ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. See 38 C.F.R. § 3.159 (2007). These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Such notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction. Pelegrini v Principi, 18 
Vet. App. 112, 119 (2004). Notice errors (either in timing or 
content) are presumed prejudicial, but VA can proceed with 
adjudication if it can show that the error did not affect the 
essential fairness of the adjudication by showing: 1) that 
any defect was cured by actual knowledge on the part of the 
veteran; 2) that a reasonable person could be expected to 
understand from the notice what was needed; or 3) that a 
benefit could not have been awarded as a matter of law. 
Sanders v Nicholson, 487 F.3d 881 (2007). 

In letters dated in January 2002, May 2005, and October 2007, 
the veteran was advised in accordance with the law regarding 
what he needed to establish his service connection claim. The 
January 2002 letter was received in accordance with the law, 
prior to the initial unfavorable decision on the claim. 

In Dingess/Hartman v Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits be assigned if service connection is awarded. The 
veteran received the notice consistent with Dingess 
July 2006. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of this claim. The 
record includes service medical records, service records, VA 
compensation and pension examinations, and private 
psychiatric treatment records. Statements from the veteran, 
his family members, and the pastor of his church were also 
associated with the claims folder. There are no known 
additional records to obtain.

The veteran was offered a hearing and testified at a RO 
hearing in February 2004 and a Central Office Board hearing 
in February 2006. The Veterans Law Judge that conducted the 
February 2006 no longer works for the Board. In June 2007, 
the veteran was offered the opportunity to provide hearing 
testimony before another Veterans Law Judge. He declined. As 
such, all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
case is ready for appellate review.


Service Connection 

The veteran maintains that he has major depression as a 
result of his active service. He asserts that while in 
service, he was ridiculed because of a deformity of the hand 
he had prior to service. He said that his shipmates, as well 
as his superiors inquired of the deformity and wondered how 
he would be able to serve in the Navy as a result. He states 
that he was told that he would be limited in the Navy and 
that he would have trouble completing basic training. See 
August 2001 statement. 

Because the preponderance of the informed medical evidence 
does not link the current diagnosis of depression to any 
incident of service, the claim will be denied.

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002). Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2007). 

As noted, the veteran's primary contention is that when he 
entered active service in February 1986, he was harassed and 
disparaged by superiors and peers, because he had a deformed 
hand. He argues that he became increasingly depressed over 
this treatment, and that he was referred for psychiatric 
consultation by the service department. Eventually, 
approximately three months after he entered active duty, he 
was discharged. 

There is no support in the veteran's service personnel or 
medical records for his primary contention. On the contrary, 
his service medical records show no findings, treatment, or 
diagnosis of a psychiatric disorder. 

The veteran's April 1986 service records show that the 
veteran had a suspected personality problem. It was 
determined that he had difficulty adjusting to military life 
as evidenced by his inability to get along with others, 
refusing to follow instructions, and trying to intimidate his 
shipmates. The latter is particularly significant, as it 
directly contradicts the veteran's present account of being 
harassed by others - instead indicating that the veteran was 
causing difficulties in the training unit. 

An April 1986 Recruit Evaluation Report authored by the 
veteran's Company Commander indicated that while the veteran 
voiced a desire to remain in the service, his actions 
contradicted this stated intention, and that he showed no 
desire to remain in the Navy. His lax attitude and behavior 
patterns, according to his commander, failed to improve and 
the commander recommended discharge from service. The 
commander indicated that the veteran was unable to enter the 
office properly and had "nothing but excuses for his poor 
performance to date." The division officer recommended that 
he be discharged from service. He also had academic test 
failure and failed the swimming test. In May 1986, he was 
discharged from service as an entry level separation for 
performance and conduct. 

The recruit training record as reviewed above is highly 
probative in directly contradicting the veteran's present 
account. It is wholly silent as to the veteran's rendition of 
being harassed or being afforded psychiatric counseling. 
Because this record was generated with the specific purpose 
of recording the veteran's academic and disciplinary 
development, it is akin to an official record of increased 
probative value. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision); cf. LILLY'S: AN 
INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 
(many state jurisdictions, including the federal judiciary 
and Federal Rule 803(4), expand the hearsay exception for 
physical conditions to include statements of past physical 
condition on the rational that statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care). 

Generated approximately 15 years after service, in 
August 2001, statements were received by VA from the 
veteran's grandmother, father, and mother. Those statements 
all indicated, in pertinent part, that the veteran was 
depressed since his return home from service. The statements 
are of little probative value, because while the makers can 
report observations capable of report by laypersons, they 
bear no information as to the cause of the veteran's behavior 
and are in any event generated many years after service.  

Thus, there is no support in the record for the veteran's 
factual account of having been harassed during the course of 
his military service. 

The question of corroboration for the veteran's factual 
account of what occurred in service is critical, because 
necessarily, any medical opinion linking a mental disorder to 
military service must be based upon an accurate factual 
premise of in-service events. See, e.g., Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant); 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(Observing that the evaluation of medical evidence involves 
inquiry into, inter alia, the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches). 

The veteran has submitted several statements (dated in July 
2001, February 2004, August 2004 and February 2007) from 
F.G.S., Ph.D, his treating clinical psychologist. See Van 
Slack v. Brown, 5 Vet. App. 499, 502 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 473 (1993) (In general, although the 
Court has specifically rejected the "treating physician 
rule," the Board is obligated to consider and articulate 
reasons or bases for its evaluation of a treating physician's 
opinion). 

In July 2001, Dr. F.G.S. stated in substance that the veteran 
had PTSD from an incident inservice where he witnessed an 
incident involving abuse of a fellow enlistee. However, in 
February 2004, Dr. F.G.S. expanded his opinion to include a 
diagnosis of major depressive disorder, although he 
reiterated an earlier diagnosis of PTSD. 

In an August 2004 letter, Dr. F.G.S. reported that he had 
read the veteran's recruit evaluation report, and noted the 
commander's observations relative to the veteran being 
disinterest in the Navy, inattention to instructions, 
uncleanliness and "lax attitude." Without explanation, Dr. 
F.G.S. also commented that "prior to enlistment, he was 
reportedly a model recruit." Dr. F.G.S. stated that the 
veteran's record was supportive of a finding that he had 
incurred major depression in military service. 

Firstly, Dr. F.G.S. makes no mention of the veteran's account 
of having been harassed, as the veteran proffered in his 
August 2001 statement. That the veteran's account is 
uncorroborated (and indeed contradicted as noted above) is 
critical in the Board's view, as knowledge of the facts and 
circumstances of military service necessarily would effect 
the validity of any post-service mental health care 
assessment. 

Moreover, while Dr. F.G.S. correctly reports the naval unit 
command's reports, he makes no comment regarding the complete 
absence on those records of any corroboration for the 
veteran's account of having been afforded mental health 
counseling in service.  

In February 2002, a Florida Department of Health Examination 
was performed. The examination report indicated that the 
veteran had PTSD and dysthymia. He experienced anxiety and 
agitation. He also was noted to have difficulty with trust 
due to past experiences. Nothing related to service was 
discussed in the examination report. 

Conversely, in a November 2006 VA psychiatric examination and 
an October 2007 addendum, both accompanied by a review of the 
claims folder, the examiner opined that there was no evidence 
that the veteran's military service caused or aggravated the 
depression. The examiner also correctly noted that service 
records reflected that the veteran was discharged form 
service due to an inability to get along with others, 
refusing to follow instructions, and trying to intimidate his 
shipmates. The examiner stated that these problematic 
behaviors were not symptoms of depression. 

In particular, in the October 2007 addendum, the examiner 
stated that considering all of the available evidence, the 
veteran's depressive disorder was not related to any incident 
during active service. The opinion was based upon record 
review. There was no evidence in the record that the veteran 
sought any mental health treatment during active duty for 
being ridiculed of any event. Additionally, the examiner 
stated that another factor that played a role in this opinion 
was that during the VA compensation and pension examination 
in November 2006, the veteran indicated that he first sought 
outpatient mental health treatment in October 2001, which was 
over 15 years after he was discharged from service. 



The more informed and therefore more probative medical 
evidence of record does not support the veteran's claim for 
service connection for major depression. The veteran 
maintains that his depression began in service and has 
continued since that time, but there is no competent evidence 
that shows this. During the veteran's limited period of 
service, there were no findings, treatment or diagnosis for 
depression. Although the veteran stated that he was seen by a 
psychiatrist during service for his behavior, there is no 
medical evidence of such. Moreover, the veteran's problems 
during service were shown to be academic, and stemmed from 
lax attitude and behavior pattern. 

After service, depression was diagnosed, but not for 15 years 
after service discharge. The private psychologist who treated 
the veteran at that time, continued to submit statements 
linking the veteran's depression to an event occurring in 
service. However, that event was never verified or described 
by the psychologist. The veteran's family members and pastor 
also indicated that the veteran was different after his 
return from service. "A layperson can certainly provide an 
eyewitness account of a veteran's visible symptoms." See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 
Laypersons, however, are not competent to render a probative 
opinion on a medical matter, such as in this case as to the 
etiology of the veteran's claimed major depression. 

Finally, VA requested an opinion as to the etiology of the 
veteran's depression. The VA examiner opined that after a 
thorough record review, there was no evidence in the record 
that the veteran sought any medical treatment for being 
ridiculed in service and the private treatment records did 
not show outpatient mental health treatment until 15 years 
after service. The Board must assess the credibility and 
weight of all the evidence, including the medical evidence, 
to determine its probative value, accounting for evidence 
which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad 
v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

The VA examination with October 2007 addendum is more 
probative than the veteran's private psychologist's 
statements. The VA examination addendum was rendered with 
review of the entirety of the record, and addresses the 
veteran's account of in-servi7ce occurrences. 

VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
informed evidence is against the veteran's claim. See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for major depression is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


